Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this  Agreement ) is dated as of February 19, 2013, by and between Giga-tronics Incorporated, a corporation organized in the State of California (the  Company ), and the purchaser identified on the signature page hereto (including its successors and assigns, the  Purchaser ). RECITALS A. Purchaser currently owns 9,997 shares of the Companys Series B Convertible Voting Perpetual Preferred Stock (the  Series B Preferred Stock ) and a warrant to purchase 848,684 shares of the Companys Common Stock at $3.30 per share (the  Original Warrant ) and is a party to an Investor Rights Agreement with the Company dated October 31, 2011 (the  Prior Rights Agreement ). B.On January 23, 2013, the Company and American Stock Transfer & Trust Company entered into a Rights Agreement (the  Shareholder Rights Plan ). Purchaser is an Exempt Person as such term is defined under Section 1 of the Shareholder Rights Plan. C.The Company is offering and selling the securities contemplated by this Agreement in reliance upon the exemption from securities registration afforded by Section4(2) of the Securities Act and Rule506 of RegulationD ( RegulationD ) as promulgated by the United States Securities and Exchange Commission (the  Commission ) under the Securities Act. D. The Company has filed or before Closing will file a Certificate of Determination of Series C Convertible Voting Perpetual Preferred Stock in substantially the form attached hereto as ExhibitA (the  Certificate of Determination ) with the Secretary of State of the State of California, designating the authorized number and the rights, preferences, privileges, and restrictions of a new series of preferred stock of the Company, designated as Series C Convertible Voting Perpetual Preferred Stock (the  Preferred Stock ). E. Purchaser wishes to purchase, and the Company wishes to sell, at the Purchase Price and upon the terms and conditions stated in this Agreement, 3,424.65 shares of Preferred Stock (which shall be collectively referred to herein as the  Preferred Shares ). F. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering an Investor Rights Agreement, substantially in the form attached hereto as ExhibitB (the  Rights Agreement ), pursuant to which, among other things, the Company will agree to provide certain registration rights with respect to the Registrable Securities (as defined in the Rights Agreement) under the Securities Act and the rules and regulations promulgated thereunder and applicable state securities laws and to provide certain additional rights. G.In consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the Purchaser has agreed, contemporaneously with the Closing of this Agreement, to modify the Original Warrant and to surrender its right to acquire 342,465 shares of the 848,684 shares that were subject to the Original Warrant. Accordingly, at the Closing, the Purchaser will be issued an amended and restated warrant to purchase the remaining balance of 506,219 shares of Common Stock of the Company pursuant to the Original Warrant. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser hereby agree as follows: ARTICLE 1: DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Section1.1:  Affiliate  means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, Controls, is controlled by or is under common control with such Person, as such terms are used in and construed under Rule 405 under the Securities Act; provided , however , that notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed an Affiliate of the Company or any Subsidiary, and none of the Company and its Subsidiaries shall be deemed an Affiliate of the Purchaser.  Agreement  has the meaning set forth in the Preamble.  Articles of Incorporation  means the Articles of Incorporation of the Company and all amendments and certificates of determination thereto, including the Certificate of Determination, as the same may be amended from time to time.  Audit Committee  has the meaning set forth in Section3.1(v).  Board  has the meaning set forth in Section3.1(v).  Business Day  means any day other than Saturday, Sunday or any other day on which commercial banks in the State of California or City of New York are authorized or required by law to remain closed.  California Courts  means the courts of the State of California and the United States District Courts located in the State of California.  Certificate of Determination  has the meaning set forth in the Recitals.  Closing  means the closing of the purchase and sale of the Preferred Shares pursuant to this Agreement.  Closing Date  means the Trading Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or such other date as the parties may agree.  Code  means the Internal Revenue Code of 1986, as amended, including the regulations and published interpretations thereunder.  Commission  has the meaning set forth in the Recitals.  Common Stock  means the Companys common stock, no par value, and also includes any securities into which the Common Stock may hereafter be reclassified or changed.  Company  has the meaning set forth in the Preamble.  Company Deliverables  has the meaning set forth in Section2.2(a). 2  Companys Knowledge  means, with respect to any statement made to the knowledge of the Company, that the statement is based upon the actual knowledge of the executive officers of the Company (or any person serving in such capacity, including in an Acting or Interim capacity) having responsibility for the matter or matters that are the subject of the statement after reasonable investigation.  Control  (including the terms controlling, controlled by or under common control with) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise.  Conversion Shares  means the shares of Common Stock into which the Preferred Shares are convertible from time to time.  Environmental Laws  has the meaning set forth in Section3.1(k). 
